
	

114 HR 3692 IH: Lake Tahoe Restoration Act of 2015
U.S. House of Representatives
2015-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3692
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2015
			Mr. Garamendi (for himself, Mr. Farr, Mr. Honda, Mr. Lowenthal, and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for environmental restoration activities and forest management activities in the Lake
			 Tahoe Basin, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Lake Tahoe Restoration Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Definitions.
					Sec. 4. Improved administration of the Lake Tahoe Basin Management Unit.
					Sec. 5. Authorized programs.
					Sec. 6. Program performance and accountability.
					Sec. 7. Conforming amendments; updates to related laws.
					Sec. 8. Authorization of appropriations.
					Sec. 9. Land transfers to improve management efficiencies of Federal and State land.
				
 2.Findings and purposesThe Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2351) is amended by striking section 2 and inserting the following:
			
				2.Findings and purposes
 (a)FindingsCongress finds that— (1)Lake Tahoe—
 (A)is one of the largest, deepest, and clearest lakes in the world; (B)has a cobalt blue color, a biologically diverse alpine setting, and remarkable water clarity; and
 (C)is recognized nationally and worldwide as a natural resource of special significance; (2)in addition to being a scenic and ecological treasure, the Lake Tahoe Basin is one of the outstanding recreational resources of the United States, which—
 (A)offers skiing, water sports, biking, camping, and hiking to millions of visitors each year; and (B)contributes significantly to the economies of California, Nevada, and the United States;
 (3)the economy in the Lake Tahoe Basin is dependent on the conservation and restoration of the natural beauty and recreation opportunities in the area;
 (4)the ecological health of the Lake Tahoe Basin continues to be challenged by the impacts of land use and transportation patterns developed in the last century;
 (5)the alteration of wetland, wet meadows, and stream zone habitat have compromised the capacity of the watershed to filter sediment, nutrients, and pollutants before reaching Lake Tahoe;
 (6)forests in the Lake Tahoe Basin suffer from over a century of fire damage and periodic drought, which have resulted in—
 (A)high tree density and mortality; (B)the loss of biological diversity; and
 (C)a large quantity of combustible forest fuels, which significantly increases the threat of catastrophic fire and insect infestation;
 (7)the establishment of several aquatic and terrestrial invasive species (including perennial pepperweed, milfoil, and Asian clam) threatens the ecosystem of the Lake Tahoe Basin;
 (8)there is an ongoing threat to the economy and ecosystem of the Lake Tahoe Basin of the introduction and establishment of other invasive species (such as yellow starthistle, New Zealand mud snail, Zebra mussel, and quagga mussel);
 (9)78 percent of the land in the Lake Tahoe Basin is administered by the Federal Government, which makes it a Federal responsibility to restore ecological health to the Lake Tahoe Basin;
 (10)the Federal Government has a long history of environmental stewardship at Lake Tahoe, including— (A)congressional consent to the establishment of the Planning Agency with—
 (i)the enactment in 1969 of Public Law 91–148 (83 Stat. 360); and (ii)the enactment in 1980 of Public Law 96–551 (94 Stat. 3233);
 (B)the establishment of the Lake Tahoe Basin Management Unit in 1973; (C)the enactment of Public Law 96–586 (94 Stat. 3381) in 1980 to provide for the acquisition of environmentally sensitive land and erosion control grants in the Lake Tahoe Basin;
 (D)the enactment of sections 341 and 342 of the Department of the Interior and Related Agencies Appropriations Act, 2004 (Public Law 108–108; 117 Stat. 1317), which amended the Southern Nevada Public Land Management Act of 1998 (Public Law 105–263; 112 Stat. 2346) to provide payments for the environmental restoration programs under this Act; and
 (E)the enactment of section 382 of the Tax Relief and Health Care Act of 2006 (Public Law 109–432; 120 Stat. 3045), which amended the Southern Nevada Public Land Management Act of 1998 (Public Law 105–263; 112 Stat. 2346) to authorize development and implementation of a comprehensive 10-year hazardous fuels and fire prevention plan for the Lake Tahoe Basin;
 (11)the Assistant Secretary was an original signatory in 1997 to the Agreement of Federal Departments on Protection of the Environment and Economic Health of the Lake Tahoe Basin;
 (12)the Chief of Engineers, under direction from the Assistant Secretary, has continued to be a significant contributor to Lake Tahoe Basin restoration, including—
 (A)stream and wetland restoration; and (B)programmatic technical assistance;
 (13)at the Lake Tahoe Presidential Forum in 1997, the President renewed the commitment of the Federal Government to Lake Tahoe by—
 (A)committing to increased Federal resources for ecological restoration at Lake Tahoe; and (B)establishing the Federal Interagency Partnership and Federal Advisory Committee to consult on natural resources issues concerning the Lake Tahoe Basin;
 (14)at the 2011 and 2012 Lake Tahoe Forums, Senator Reid, Senator Feinstein, Senator Heller, Senator Ensign, Governor Gibbons, Governor Sandoval, and Governor Brown—
 (A)renewed their commitment to Lake Tahoe; and (B)expressed their desire to fund the Federal and State shares of the Environmental Improvement Program through 2022;
 (15)since 1997, the Federal Government, the States of California and Nevada, units of local government, and the private sector have contributed more than $1,740,000,000 to the Lake Tahoe Basin, including—
 (A)$576,300,000 from the Federal Government; (B)$654,600,000 from the State of California;
 (C)$112,500,000 from the State of Nevada; (D)$74,900,000 from units of local government; and
 (E)$323,700,000 from private interests; (16)significant additional investment from Federal, State, local, and private sources is necessary—
 (A)to restore and sustain the ecological health of the Lake Tahoe Basin; (B)to adapt to the impacts of fluctuating water temperature and precipitation; and
 (C)to prevent the introduction and establishment of invasive species in the Lake Tahoe Basin; and (17)the Secretary has indicated that the Lake Tahoe Basin Management Unit has the capacity for at least $10,000,000 annually for the Fire Risk Reduction and Forest Management Program.
 (b)PurposesThe purposes of this Act are— (1)to enable the Chief of the Forest Service, the Director of the United States Fish and Wildlife Service, and the Administrator, in cooperation with the Planning Agency and the States of California and Nevada, to fund, plan, and implement significant new environmental restoration activities and forest management activities in the Lake Tahoe Basin;
 (2)to ensure that Federal, State, local, regional, tribal, and private entities continue to work together to manage land in the Lake Tahoe Basin;
 (3)to support local governments in efforts related to environmental restoration, stormwater pollution control, fire risk reduction, and forest management activities; and
 (4)to ensure that agency and science community representatives in the Lake Tahoe Basin work together— (A)to develop and implement a plan for integrated monitoring, assessment, and applied research to evaluate the effectiveness of the Environmental Improvement Program; and
 (B)to provide objective information as a basis for ongoing decisionmaking, with an emphasis on decisionmaking relating to resource management in the Lake Tahoe Basin..
 3.DefinitionsThe Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2351) is amended by striking section 3 and inserting the following:
			
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of the Army for Civil Works. (3)ChairThe term Chair means the Chair of the Federal Partnership.
 (4)CompactThe term Compact means the Tahoe Regional Planning Compact included in the first section of Public Law 96–551 (94 Stat. 3233).
 (5)DirectorsThe term Directors means— (A)the Director of the United States Fish and Wildlife Service; and
 (B)the Director of the United States Geological Survey. (6)Environmental improvement programThe term Environmental Improvement Program means—
 (A)the Environmental Improvement Program adopted by the Planning Agency; and (B)any amendments to the Program.
 (7)Environmental threshold carrying capacityThe term environmental threshold carrying capacity has the meaning given the term in Article II of the Compact. (8)Federal partnershipThe term Federal Partnership means the Lake Tahoe Federal Interagency Partnership established by Executive Order 13057 (62 Fed. Reg. 41249) (or a successor Executive order).
 (9)Forest management activityThe term forest management activity includes— (A)prescribed burning for ecosystem health and hazardous fuels reduction;
 (B)mechanical and minimum tool treatment; (C)stream environment zone restoration and other watershed and wildlife habitat enhancements;
 (D)nonnative invasive species management; and (E)other activities consistent with Forest Service practices, as the Secretary determines to be appropriate.
 (10)MapsThe term Maps means the maps— (A)entitled—
 (i)LTRA USFS-CA Land Exchange/North Shore; (ii)USFS-CA Land Exchange/West Shore; and
 (iii)USFS-CA Land Exchange/South Shore; and (B)dated April 12, 2013, and on file and available for public inspection in the appropriate offices of—
 (i)the Forest Service; (ii)the California Tahoe Conservancy; and
 (iii)the California Department of Parks and Recreation. (11)National wildland fire codeThe term national wildland fire code means—
 (A)the most recent publication of the National Fire Protection Association codes numbered 1141, 1142, 1143, and 1144;
 (B)the most recent publication of the International Wildland-Urban Interface Code of the International Code Council; or
 (C)any other code that the Secretary determines provides the same, or better, standards for protection against wildland fire as a code described in subparagraph (A) or (B).
 (12)Planning agencyThe term Planning Agency means the Tahoe Regional Planning Agency established under Public Law 91–148 (83 Stat. 360) and Public Law 96–551 (94 Stat. 3233).
 (13)Priority listThe term Priority List means the environmental restoration priority list developed under section 5(b). (14)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.
 (15)Stream Environment ZoneThe term Stream Environment Zone means an area that generally owes the biological and physical characteristics of the area to the presence of surface water or groundwater.
 (16)Total maximum daily loadThe term total maximum daily load means the total maximum daily load allocations adopted under section 303(d) of the Federal Water Pollution Control Act (33 U.S.C. 1313(d)).
 (17)WatercraftThe term watercraft means motorized and non-motorized watercraft, including boats, seaplanes, personal watercraft, kayaks, and canoes..
 4.Improved administration of the Lake Tahoe Basin Management UnitSection 4 of the Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2353) is amended— (1)in subsection (b)(3), by striking basin and inserting Basin; and
 (2)by adding at the end the following:  (c)Forest management activities (1)Coordination (A)In generalIn conducting forest management activities in the Lake Tahoe Basin Management Unit, the Secretary shall, as appropriate, coordinate with the Administrator and State and local agencies and organizations, including local fire departments and volunteer groups.
 (B)GoalsThe coordination of activities under subparagraph (A) should aim to increase efficiencies and maximize the compatibility of management practices across public property boundaries.
							(2)Multiple benefits
 (A)In generalIn conducting forest management activities in the Lake Tahoe Basin Management Unit, the Secretary shall conduct the activities in a manner that—
 (i)except as provided in subparagraph (B), attains multiple ecosystem benefits, including— (I)reducing forest fuels;
 (II)maintaining biological diversity; (III)improving wetland and water quality, including in Stream Environment Zones; and
 (IV)increasing resilience to changing water temperature and precipitation; and (ii)helps achieve and maintain the environmental threshold carrying capacities established by the Planning Agency.
 (B)ExceptionNotwithstanding subparagraph (A)(i), the attainment of multiple ecosystem benefits shall not be required if the Secretary determines that management for multiple ecosystem benefits would excessively increase the cost of a program in relation to the additional ecosystem benefits gained from the management activity.
 (3)Ground disturbanceConsistent with applicable Federal law and Lake Tahoe Basin Management Unit land and resource management plan direction, the Secretary shall—
 (A)establish post-program ground condition criteria for ground disturbance caused by forest management activities; and
 (B)provide for monitoring to ascertain the attainment of the post-program conditions. (d)Withdrawal of Federal land (1)In generalSubject to valid existing rights and paragraph (2), the Federal land located in the Lake Tahoe Basin Management Unit is withdrawn from—
 (A)all forms of entry, appropriation, or disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)disposition under all laws relating to mineral and geothermal leasing. (2)ExceptionsA conveyance of land shall be exempt from withdrawal under this subsection if carried out under—
 (A)this Act; or (B)Public Law 96–586 (94 Stat. 3381) (commonly known as the Santini-Burton Act).
 (e)Environmental threshold carrying capacityThe Lake Tahoe Basin Management Unit shall support the attainment of the environmental threshold carrying capacities.
 (f)Cooperative authoritiesDuring the 4 fiscal years following the date of enactment of the Lake Tahoe Restoration Act of 2015, the Secretary, in conjunction with land adjustment programs, may enter into contracts and cooperative agreements with States, units of local government, and other public and private entities to provide for fuel reduction, erosion control, reforestation, Stream Environment Zone restoration, and similar management activities on Federal land and non-Federal land within the programs..
 5.Authorized programsThe Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2351) is amended by striking section 5 and inserting the following:
			
				5.Authorized programs
 (a)In generalThe Secretary, the Assistant Secretary, the Directors, and the Administrator, in coordination with the Planning Agency and the States of California and Nevada, may carry out or provide financial assistance to any program that—
 (1)is described in subsection (d); (2)is included in the Priority List under subsection (b); and
 (3)furthers the purposes of the Environmental Improvement Program if the program has been subject to environmental review and approval, respectively, as required under Federal law, Article VII of the Compact, and State law, as applicable.
						(b)Priority list
 (1)DeadlineNot later than March 15 of the year after the date of enactment of the Lake Tahoe Restoration Act of 2015, the Chair, in consultation with the Secretary, the Administrator, the Directors, the Planning Agency, the States of California and Nevada, the Federal Partnership, the Washoe Tribe, the Lake Tahoe Federal Advisory Committee, and the Tahoe Science Consortium (or a successor organization) shall submit to Congress a prioritized Environmental Improvement Program list for the Lake Tahoe Basin for each program category described in subsection (d).
 (2)CriteriaThe ranking of the Priority List shall be based on the best available science and the following criteria:
 (A)The 4-year threshold carrying capacity evaluation. (B)The ability to measure progress or success of the program.
 (C)The potential to significantly contribute to the achievement and maintenance of the environmental threshold carrying capacities identified in Article II of the Compact.
 (D)The ability of a program to provide multiple benefits. (E)The ability of a program to leverage non-Federal contributions.
 (F)Stakeholder support for the program. (G)The justification of Federal interest.
 (H)Agency priority. (I)Agency capacity.
 (J)Cost-effectiveness. (K)Federal funding history.
 (3)RevisionsThe Priority List submitted under paragraph (1) shall be revised every 2 years. (4)FundingOf the amounts made available under section 10(a), $80,000,000 shall be made available to the Secretary to carry out projects listed on the Priority List.
 (c)RestrictionThe Administrator shall use not more than 3 percent of the funds provided under subsection (a) for administering the programs described in paragraphs (1) and (2) of subsection (d).
					(d)Description of activities
						(1)Fire risk reduction and forest management
 (A)In generalOf the amounts made available under section 10(a), $150,000,000 shall be made available to the Secretary to carry out, including by making grants, the following programs:
 (i)Programs identified as part of the Lake Tahoe Basin Multi-Jurisdictional Fuel Reduction and Wildfire Prevention Strategy 10-Year Plan.
 (ii)Competitive grants for fuels work to be awarded by the Secretary to communities that have adopted national wildland fire codes to implement the applicable portion of the 10-year plan described in clause (i).
 (iii)Biomass programs, including feasibility assessments. (iv)Angora Fire Restoration under the jurisdiction of the Secretary.
 (v)Washoe Tribe programs on tribal lands within the Lake Tahoe Basin. (vi)Development of an updated Lake Tahoe Basin multijurisdictional fuel reduction and wildfire prevention strategy, consistent with section 4(c).
 (vii)Development of updated community wildfire protection plans by local fire districts. (viii)Municipal water infrastructure that significantly improves the firefighting capability of local government within the Lake Tahoe Basin.
 (ix)Stewardship end result contracting projects carried out under section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c).
 (B)Minimum allocationOf the amounts made available to the Secretary to carry out subparagraph (A), at least $100,000,000 shall be used by the Secretary for programs under subparagraph (A)(i).
 (C)PriorityUnits of local government that have dedicated funding for inspections and enforcement of defensible space regulations shall be given priority for amounts provided under this paragraph.
							(D)Cost-sharing requirements
 (i)In generalAs a condition on the receipt of funds, communities or local fire districts that receive funds under this paragraph shall provide a 25-percent match.
								(ii)Form of non-Federal share
 (I)In generalThe non-Federal share required under clause (i) may be in the form of cash contributions or in-kind contributions, including providing labor, equipment, supplies, space, and other operational needs.
 (II)Credit for certain dedicated fundingThere shall be credited toward the non-Federal share required under clause (i) any dedicated funding of the communities or local fire districts for a fuels reduction management program, defensible space inspections, or dooryard chipping.
 (III)DocumentationCommunities and local fire districts shall— (aa)maintain a record of in-kind contributions that describes—
 (AA)the monetary value of the in-kind contributions; and (BB)the manner in which the in-kind contributions assist in accomplishing program goals and objectives; and
 (bb)document in all requests for Federal funding, and include in the total program budget, evidence of the commitment to provide the non-Federal share through in-kind contributions.
										(2)Invasive species management
 (A)In generalOf the amounts made available under section 10(a), $45,000,000 shall be made available to the Director of the United States Fish and Wildlife Service for the Aquatic Invasive Species Program and the watercraft inspections described in subparagraph (B).
 (B)Description of activitiesThe Director of the United States Fish and Wildlife Service, in coordination with the Assistant Secretary, the Planning Agency, the California Department of Fish and Wildlife, and the Nevada Department of Wildlife, shall deploy strategies consistent with the Lake Tahoe Aquatic Invasive Species Management Plan to prevent the introduction or spread of aquatic invasive species in the Lake Tahoe region.
 (C)CriteriaThe strategies referred to in subparagraph (B) shall provide that— (i)combined inspection and decontamination stations be established and operated at not less than 2 locations in the Lake Tahoe region; and
 (ii)watercraft not be allowed to launch in waters of the Lake Tahoe region if the watercraft has not been inspected in accordance with the Lake Tahoe Aquatic Invasive Species Management Plan.
 (D)CertificationThe Planning Agency may certify State and local agencies to perform the decontamination activities described in subparagraph (C)(i) at locations outside the Lake Tahoe Basin if standards at the sites meet or exceed standards for similar sites in the Lake Tahoe Basin established under this paragraph.
 (E)ApplicabilityThe strategies and criteria developed under this paragraph shall apply to all watercraft to be launched on water within the Lake Tahoe region.
 (F)FeesThe Director of the United States Fish and Wildlife Service may collect and spend fees for decontamination only at a level sufficient to cover the costs of operation of inspection and decontamination stations under this paragraph.
							(G)Civil penalties
 (i)In generalAny person that launches, attempts to launch, or facilitates launching of watercraft not in compliance with strategies deployed under this paragraph shall be liable for a civil penalty in an amount not to exceed $1,000 per violation.
 (ii)Other authoritiesAny penalties assessed under this subparagraph shall be separate from penalties assessed under any other authority.
 (H)LimitationThe strategies and criteria under subparagraphs (B) and (C), respectively, may be modified if the Secretary of the Interior, in a nondelegable capacity and in consultation with the Planning Agency and State governments, issues a determination that alternative measures will be no less effective at preventing introduction of aquatic invasive species into Lake Tahoe than the strategies and criteria developed under subparagraphs (B) and (C), respectively.
 (I)Supplemental authorityThe authority under this paragraph is supplemental to all actions taken by non-Federal regulatory authorities.
 (J)Savings clauseNothing in this title restricts, affects, or amends any other law or the authority of any department, instrumentality, or agency of the United States, or any State or political subdivision thereof, respecting the control of invasive species.
 (3)Stormwater management, erosion control, and total watershed restorationOf the amounts made available under section 10(a), $113,000,000 shall be made available— (A)to the Secretary, the Secretary of the Interior, the Assistant Secretary, or the Administrator for the Federal share of stormwater management and related programs consistent with the adopted Total Maximum Daily Load and near-shore water quality goals;
 (B)for grants by the Secretary and the Administrator to carry out the programs described in subparagraph (A);
 (C)to the Secretary or the Assistant Secretary for the Federal share of the Upper Truckee River restoration programs and other watershed restoration programs identified in the Priority List established under section 5(b); and
 (D)for grants by the Administrator to carry out the programs described in subparagraph (C). (4)Special status species managementOf the amounts made available under section 10(a), $20,000,000 shall be made available to the Director of the United States Fish and Wildlife Service for the Lahontan Cutthroat Trout Recovery Program..
 6.Program performance and accountabilityThe Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2351) is amended by striking section 6 and inserting the following:
			
				6.Program performance and accountability
					(a)Program performance and accountability
 (1)In generalOf the amounts made available under section 10(a), not less than $5,000,000 shall be made available to the Secretary to carry out this section.
 (2)Planning agencyOf the amounts described in paragraph (1), not less than 50 percent shall be made available to the Planning Agency to carry out the program oversight and coordination activities established under subsection (d).
 (b)ConsultationIn carrying out this Act, the Secretary, the Administrator, and the Directors shall, as appropriate and in a timely manner, consult with the heads of the Washoe Tribe, applicable Federal, State, regional, and local governmental agencies, and the Lake Tahoe Federal Advisory Committee.
					(c)Corps of Engineers; interagency agreements
 (1)In generalThe Assistant Secretary may enter into interagency agreements with non-Federal interests in the Lake Tahoe Basin to use Lake Tahoe Partnership-Miscellaneous General Investigations funds to provide programmatic technical assistance for the Environmental Improvement Program.
						(2)Local cooperation agreements
 (A)In generalBefore providing technical assistance under this section, the Assistant Secretary shall enter into a local cooperation agreement with a non-Federal interest to provide for the technical assistance.
 (B)ComponentsThe agreement entered into under subparagraph (A) shall— (i)describe the nature of the technical assistance;
 (ii)describe any legal and institutional structures necessary to ensure the effective long-term viability of the end products by the non-Federal interest; and
 (iii)include cost-sharing provisions in accordance with subparagraph (C). (C)Federal share (i)In generalThe Federal share of program costs under each local cooperation agreement under this paragraph shall be 65 percent.
 (ii)FormThe Federal share may be in the form of reimbursements of program costs. (iii)CreditThe non-Federal interest may receive credit toward the non-Federal share for the reasonable costs of related technical activities completed by the non-Federal interest before entering into a local cooperation agreement with the Assistant Secretary under this paragraph.
 (d)Effectiveness evaluation and monitoringIn carrying out this Act, the Secretary, the Administrator, and the Directors, in coordination with the Planning Agency and the States of California and Nevada, shall—
 (1)develop and implement a plan for integrated monitoring, assessment, and applied research to evaluate the effectiveness of the Environmental Improvement Program;
 (2)include funds in each program funded under this section for monitoring and assessment of results at the program level; and
 (3)use the integrated multiagency performance measures established under this section. (e)Reporting requirementsNot later than March 15 of each year, the Secretary, in cooperation with the Chair, the Administrator, the Directors, the Planning Agency, and the States of California and Nevada, consistent with subsection (a), shall submit to Congress a report that describes—
 (1)the status of all Federal, State, local, and private programs authorized under this Act, including to the maximum extent practicable, for programs that will receive Federal funds under this Act during the current or subsequent fiscal year—
 (A)the program scope; (B)the budget for the program; and
 (C)the justification for the program, consistent with the criteria established in section 5(b)(2); (2)Federal, State, local, and private expenditures in the preceding fiscal year to implement the Environmental Improvement Program;
 (3)accomplishments in the preceding fiscal year in implementing this Act in accordance with the performance measures and other monitoring and assessment activities; and
 (4)public education and outreach efforts undertaken to implement programs authorized under this Act. (f)Annual budget planAs part of the annual budget of the President, the President shall submit information regarding each Federal agency involved in the Environmental Improvement Program (including the Forest Service, the Environmental Protection Agency, the United States Fish and Wildlife Service, the United States Geological Survey, and the Corps of Engineers), including—
 (1)an interagency crosscut budget that displays the proposed budget for use by each Federal agency in carrying out restoration activities relating to the Environmental Improvement Program for the following fiscal year;
 (2)a detailed accounting of all amounts received and obligated by Federal agencies to achieve the goals of the Environmental Improvement Program during the preceding fiscal year; and
 (3)a description of the Federal role in the Environmental Improvement Program, including the specific role of each agency involved in the restoration of the Lake Tahoe Basin..
		7.Conforming amendments; updates to related laws
 (a)Lake Tahoe Restoration ActThe Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2351) is amended— (1)by striking sections 8 and 9;
 (2)by redesignating sections 10, 11, and 12 as sections 8, 9, and 10, respectively; and (3)in section 9 (as redesignated by paragraph (2)) by inserting , Director, or Administrator after Secretary.
 (b)Tahoe Regional Planning CompactSubsection (c) of Article V of the Tahoe Regional Planning Compact (Public Law 96–551; 94 Stat. 3240) is amended in the third sentence by inserting and, in so doing, shall ensure that the regional plan reflects changing economic conditions and the economic effect of regulation on commerce after maintain the regional plan.
			(c)Treatment of Lake Tahoe Region
 (1)Treatment of Lake Tahoe Region under title 23, United States CodeSection 134 of title 23, United States Code, is amended by adding at the end the following:  (r)Treatment of Lake Tahoe Region (1)Definition of Lake Tahoe RegionIn this subsection, the term Lake Tahoe Region has the meaning given the term region in subsection (a) of Article II of the Lake Tahoe Regional Planning Compact (Public Law 96–551; 94 Stat. 3234).
 (2)TreatmentFor the purpose of this title, the Lake Tahoe Region shall be treated as— (A)a metropolitan planning organization;
 (B)a transportation management area under subsection (k); and (C)an urbanized area, which is comprised of a population of 145,000 in the State of California and a population of 65,000 in the State of Nevada.
 (3)Suballocated fundingIn determining the amount that shall be obligated for a fiscal year for each of the States of California and Nevada under section 133(d)(1)(A) and section 213(c)(1)(A), the Secretary shall—
 (A)calculate the population under each of clauses (i) through (iii) of section 133(d)(1)(A) and section 213(c)(1)(A);
 (B)decrease the amount under clause (iii) of each of section 133(d)(1)(A) and section 213(c)(1)(A) by the population described in paragraph (2)(C) for the Lake Tahoe Region in the State; and
 (C)increase the amount under clause (i) of each of section 133(d)(1)(A) and section 213(c)(1)(A) by the population described in paragraph (2)(C) for the Lake Tahoe Region in the State..
 (2)Treatment of Lake Tahoe Region under title 49, United States CodeSection 5303 of title 49, United States Code, is amended by adding at the end the following:  (r)Treatment of Lake Tahoe Region (1)Definition of Lake Tahoe RegionIn this subsection, the term Lake Tahoe Region has the meaning given the term region in subsection (a) of Article II of the Lake Tahoe Regional Planning Compact (Public Law 96–551; 94 Stat. 3234).
 (2)TreatmentFor the purpose of this title, the Lake Tahoe Region shall be treated as— (A)a metropolitan planning organization;
 (B)a transportation management area under subsection (k); and (C)an urbanized area, which is comprised of a population of 145,000 and 25 square miles of land area in the State of California and a population of 65,000 and 12 square miles of land area in the State of Nevada..
 8.Authorization of appropriationsThe Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2351) is amended by striking section 10 (as redesignated by section 7(a)(2)) and inserting the following:
			
				10.Authorization of appropriations
 (a)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $415,000,000 for a period of 10 fiscal years beginning the first fiscal year after the date of enactment of the Lake Tahoe Restoration Act of 2015.
 (b)Effect on other fundsAmounts authorized under this section and any amendments made by this Act— (1)shall be in addition to any other amounts made available to the Secretary, the Administrator, or the Directors for expenditure in the Lake Tahoe Basin; and
 (2)shall not reduce allocations for other Regions of the Forest Service, the Environmental Protection Agency, or the United States Fish and Wildlife Service.
 (c)Cost-Sharing requirementExcept as provided in subsection (d) and section 5(d)(1)(D), funds for activities carried out under section 5 shall be available for obligation on a 1-to-1 basis with funding of restoration activities in the Lake Tahoe Basin by the States of California and Nevada.
 (d)Relocation costsNotwithstanding subsection (c), the Secretary shall provide to local utility districts 2/3 of the costs of relocating facilities in connection with— (1)environmental restoration programs under sections 5 and 6; and
 (2)erosion control programs under section 2 of Public Law 96–586 (94 Stat. 3381). (e)SignageTo the maximum extent practicable, a program provided assistance under this Act shall include appropriate signage at the program site that—
 (1)provides information to the public on— (A)the amount of Federal funds being provided to the program; and
 (B)this Act; and (2)displays the visual identity mark of the Environmental Improvement Program..
 9.Land transfers to improve management efficiencies of Federal and State landSection 3(b) of Public Law 96–586 (94 Stat. 3384) (commonly known as the Santini-Burton Act) is amended— (1)by striking (b) Lands and inserting the following:
				
					(b)Administration of acquired land
 (1)In generalLand; and (2)by adding at the end the following:
				
					(2)California conveyances
 (A)In generalIf the State of California (acting through the California Tahoe Conservancy and the California Department of Parks and Recreation) offers to donate to the United States acceptable title to the non-Federal land described in subparagraph (B)(i), the Secretary—
 (i)may accept the offer; and (ii)not later than 180 days after the date on which the Secretary receives acceptable title to the non-Federal land described in subparagraph (B)(i), convey to the State of California, subject to valid existing rights and for no consideration, all right, title, and interest of the United States in and to the Federal land that is acceptable to the State of California.
							(B)Description of land
 (i)Non-federal landThe non-Federal land referred to in subparagraph (A) includes— (I)the approximately 1,981 acres of land administered by the California Tahoe Conservancy and identified on the Maps as Conservancy to the United States Forest Service; and
 (II)the approximately 187 acres of land administered by California State Parks and identified on the Maps as State Parks to the U.S. Forest Service.
 (ii)Federal landThe Federal land referred to in subparagraph (A) includes the approximately 1,995 acres of Forest Service land identified on the Maps as U.S. Forest Service to Conservancy and State Parks.
 (C)ConditionsAny land conveyed under this paragraph shall— (i)be for the purpose of consolidating Federal and State ownerships and improving management efficiencies;
 (ii)not result in any significant changes in the uses of the land; and (iii)be subject to the condition that the applicable deed include such terms, restrictions, covenants, conditions, and reservations as the Secretary determines necessary—
 (I)to ensure compliance with this Act; and (II)to ensure that the transfer of development rights associated with the conveyed parcels shall not be recognized or available for transfer under chapter 51 of the Code of Ordinances for the Tahoe Regional Planning Agency.
								(3)Nevada conveyances
 (A)In generalIn accordance with this section and on request by the Governor of Nevada, the Secretary may transfer the land or interests in land described in subparagraph (B) to the State of Nevada without consideration, subject to appropriate deed restrictions to protect the environmental quality and public recreational use of the land transferred.
 (B)Description of landThe land referred to in subparagraph (A) includes— (i)the approximately 38.68 acres of Forest Service land identified on the map entitled State of Nevada Conveyances as Van Sickle Unit USFS Inholding; and
 (ii)the approximately 92.28 acres of Forest Service land identified on the map entitled State of Nevada Conveyances as Lake Tahoe Nevada State Park USFS Inholding. (C)ConditionsAny land conveyed under this paragraph shall—
 (i)be for the purpose of consolidating Federal and State ownerships and improving management efficiencies;
 (ii)not result in any significant changes in the uses of the land; and (iii)be subject to the condition that the applicable deed include such terms, restrictions, covenants, conditions, and reservations as the Secretary determines necessary—
 (I)to ensure compliance with this Act; and (II)to ensure that the development rights associated with the conveyed parcels shall not be recognized or available for transfer under section 90.2 of the Code of Ordinances for the Tahoe Regional Planning Agency.
 (4)ReversionIf a parcel of land transferred under paragraph (2) or (3) is used in a manner that is inconsistent with the use described for the parcel of land in paragraph (2) or (3), respectively, the parcel of land, shall, at the discretion of the Secretary, revert to the United States.
					(5)Funding
 (A)In generalOf the amounts made available under section 10(a) of the Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2351), $2,000,000 shall be made available to the Secretary to carry out the activities under paragraphs (2) and (3).
 (B)Other fundsOf the amounts available to the Secretary under paragraph (1), not less than 50 percent shall be provided to the California Tahoe Conservancy to facilitate the conveyance of land described in paragraphs (2) and (3)..
			
